DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims amendments and remarks filed on January 4, 2021 for the application filed May 18, 2018 which does not claim foreign or domestic priority. Claims 1, 6-9, 11, 19 and 21-24 have been amended. Claims 1-26 are currently pending and have been examined.

Allowable Subject Matter
Claims 21-23, as filed January 4, 2021 are allowed.
The prior art of record does not disclose, teach or suggest that the prompt includes user-selection of a link displayed within a plot of medical device data of the patient displayed on the display such that the patient-specific medical data included in the portion of the communication thread includes at least one medical device data point of the plot of medical device data of the patient. For example, It would have not been obvious to one of ordinary skill in the art to modify Smith such that the prompt is a link within a plot of medical device data of the patient displayed on a display and such that the patient-specific medical data included in the portion of the communication thread includes at least one medical device data point of the plot of medical device data of the patient.

Claims 8 and 11 are objected to as being dependent upon rejected base claims 1 and 10, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. The prior art of record does not disclose, teach or suggest that the first link or alert is displayed on a plot of patient medical information that is displayed as part of the dashboard such that the communication thread references portion of the plot of medical information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-10, 12-19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2017/0140105) in view of Gallopyn et al. (U.S. Pub. No. 2014/0249831).
Regarding claim 1, Smith discloses a system, comprising:
a display; and a computing device operably coupled to the display and storing instructions executable to (Paragraphs [0007] and [0045] discuss using a computer to access the system, construed as having a display and storing instructions executable to perform the methods described throughout the disclosure.): 
output, to the display, a patient-specific dashboard including medical information specific to the patient, the dashboard further including a displayed first link to a patient-specific communication thread (Fig. 12 shows a patient-specific dashboard having medical information specific to the patient. The dashboard provides a link (i.e. consultation request) to a patient-specific threaded chat as shown in figs. 20-21. Also see fig. 4 and paragraphs [0063]-[0066].); and 
Figs. 20-21 show that upon selecting a link on the dashboard (i.e. consultation request link), a display is outputted showing the detailed threaded chat between on or more physician’s caring for the patient. Also see fig. 4 and paragraph [0066].), where the portion of the communication thread includes a second link to the dashboard; and responsive to the user selecting the second link, output the dashboard to the display (Paragraph [0066] discusses a physician entering a collaborative session threaded chat with other physicians, as shown in figs. 20-21, which shows patient information and which includes a link to a dashboard which shows more information pertaining to the patient, which suggests a selection of a link to return to the main patient dashboard as shown by fig. 12.).
Smith does not appear to explicitly disclose wherein the communication thread includes communication among the one or more care providers monitoring the patient and one or more virtual healthcare assistants.
Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing to provide a communication thread includes communication among the one or more care providers monitoring the patient and one or more virtual healthcare assistants (Gallopyn, figs. 4A-4H and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient.) to assist a medical professional in performing actions or tasks in the Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the threaded chat of Smith to include a virtual assistant, as taught by Gallopyn, in order to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity.

Regarding claim 2, Smith as modified by Gallopyn further discloses wherein the portion of the communication thread that is output to the display is a portion of the communication thread that references the medical information that is included on the dashboard (Figs. 12-13 and paragraphs [0063]-[0064] show and discuss the dashboard showing breast cancer medical information and the communication thread showing breast cancer information.).

Regarding claim 3, Smith does not appear to explicitly disclose, but Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the one or more virtual healthcare assistants includes an electronic medical record (EMR) virtual healthcare assistant, and wherein the portion of the communication thread includes a first message including a request for the medical information from a care provider of the one or more care providers to the EMR virtual healthcare assistant and a second message including the medical information sent from the EMR virtual healthcare assistant, the EMR virtual healthcare assistant configured to Gallopyn, figs. 4C-4D and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient such that the medical provider requests medical information for the virtual assistant and the virtual assistant provides a message with the requested medical information which it retrieves from the EMR of the patient.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the threaded chat of Smith such that the one or more virtual healthcare assistants includes an electronic medical record (EMR) virtual healthcare assistant, and wherein the portion of the communication thread includes a first message including a request for the medical information from a care provider of the one or more care providers to the EMR virtual healthcare assistant and a second message including the medical information sent from the EMR virtual healthcare assistant, the EMR virtual healthcare assistant configured to retrieve the medical information from an EMR of the patient, as taught by Gallopyn, in order to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity.

Regarding claim 4, Smith as modified by Gallopyn further discloses wherein the display is a first display of a client computing device coupled to the computing device Fig. 13 and paragraphs [0063]-[0064] discuss that the messages are meant for other physicians/patients such that a message would be a request to display the message on another physicians device. Therefore, the second message from the virtual assistant would also be displayed on the second display. This is done via computing devices over a network as shown in fig. 2.).

Regarding claim 5, Smith does not appear to explicitly disclose, but Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the one or more virtual healthcare assistants includes a predictive virtual healthcare assistant, and wherein the portion of the communication thread includes a message sent by the predictive virtual healthcare assistant, the message including an alert notifying the one or more care providers that a parameter of the medical information has reached a predetermined condition (Gallopyn, paragraphs [0058], [0063], [0067], [0097] and [0105]-[0106] discuss that the virtual assistant may utilize a clinical decision support resource, construed as predictive which alerts the medical provider when certain condition parameters regarding patient medical information is satisfied.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).


Regarding claim 6, Smith does not appear to explicitly disclose, but Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the one or more virtual healthcare assistants includes a guideline virtual healthcare assistant, and wherein the portion of the communication thread includes a message sent by the guideline virtual healthcare assistant to the one or more care providers, the message including guidelines for treating or diagnosing a patient state associated with a parameter of the medical information (Gallopyn, paragraphs [0062] and [0103] discuss that the virtual assistant may utilize standards, standard operating procedure and policies to send messages to medical providers including for treating or diagnosis a patients state relating to a condition, such as ordering tests or treatments.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).


Regarding claim 9, Smith as modified by Gallopyn further discloses wherein the first link displayed within the medical information on the dashboard, wherein the dashboard further includes a third link, and wherein the instructions are executable to, responsive to the user selecting the third link, output to the display a full version of the communication thread, wherein the full version includes the portion of the communication thread and one or more additional messages of the communication thread (Figs. 4 and 12 show that the consultation link provides a threaded chat which may be specific to a disease category and a subcategory. Figs. 4 and 12 also show that selection of a medical problem category provides a threaded chat pertaining to the category as shown in figs. 13 and 18, construed as including the subcategory threaded chats and additional threaded chats for other subcategories.)

Regarding claim 10, Smith discloses a computing device comprising a display screen (Paragraphs [0007] and [0045] discuss using a computer to access the system, construed as having a display configured to display screens.), the computing device being configured to display on the screen a dashboard including patient medical information (Figs. 12 and 17 show dashboards including patient medical information.), and additionally being configured to display on the screen an alert related to the patient medical information, wherein the alert is selectable to launch a communication thread between a care provider and enable a portion of the communication thread that references the displayed patient medical information to be seen within the communication thread, and wherein the alert is displayed while the communication thread is in an un-launched state (Figs. 12 and 17 show that the dashboards include alerts, such as a consultation request for the patient, which are selected to view threaded chats as shown in figs. 20-21, the threaded chat references patient medical information displayed on the dashboard shown in figs 12 and 17. Also see paragraph [0066] and fig. 4 which discuss and show that a consultation request alert includes a selectable link to the threaded chats shown in figs. 20-21. For example, the consultation link would direct a user to a threaded chat specific to the consultation request. The dashboard with the alert/link is construed as being displayed when the threaded chat is in an unlaunched state.).
Smith does not appear to explicitly disclose communication thread is between a care provider and a virtual healthcare assistant.
Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing to provide a communication thread between a Gallopyn, figs. 4A-4H and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the threaded chat of Smith to include a virtual assistant, as taught by Gallopyn, in order to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity.

Regarding claim 12, Smith does not appear to explicitly disclose, but Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the virtual healthcare assistant is configured to output the alert to be included on the dashboard in response to detecting that a parameter of the patient medical information has reached a predetermined condition (Gallopyn, paragraphs [0058], [0063], [0067], [0097] and [0105]-[0106] discuss that the virtual assistant may utilize a clinical decision support resource, construed as predictive which alerts the medical provider when certain condition parameters regarding patient medical information is satisfied.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).


Regarding claim 13, Smith as modified by Gallopyn further discloses to output the alert to be included as a message of the communication thread, and wherein the message is included in the portion of the communication thread that references the patient medical information (Figs. 12-13 show that the alert is output to the communication thread as well as the dashboard.).
Smith does not appear to explicitly disclose wherein the virtual healthcare assistant is further configured to output the alert.
Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the virtual healthcare assistant is further configured to output the alert (Gallopyn, paragraphs [0058], [0063], [0067], [0097] and [0105]-[0106] discuss that the virtual assistant may utilize a clinical decision support resource, construed as predictive which alerts the medical provider when certain condition parameters regarding patient medical information is satisfied.) to assist Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the threaded chat of Smith such that the virtual healthcare assistant is further configured to output the alert, as taught by Gallopyn, in order to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity.

Regarding claim 14, Smith does not appear to explicitly disclose, but Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the patient medical information is obtained by the virtual healthcare assistant in response to a request from the care provider (Gallopyn, figs. 4C-4D and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient such that the medical provider requests medical information for the virtual assistant and the virtual assistant provides a message with the requested medical information which it retrieves from the EMR of the patient.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the threaded chat of Smith such that 

Regarding claim 15, Smith does not appear to explicitly disclose, but Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing wherein the virtual healthcare assistant is configured to output the alert to be included on the dashboard in response to a predicted condition of the patient determined by the virtual healthcare assistant from one or more of a digital twin of the patient, output from a medical device monitoring the patient, and an external prediction service (Gallopyn, paragraphs [0058], [0063], [0067], [0087], [0097] and [0105]-[0106] discuss that the virtual assistant may utilize a clinical decision support resource, construed as predictive, which alerts the medical provider when certain condition parameters regarding patient medical information is satisfied, such as cholesterol results from a device monitoring the patient or identifying a condition of the patient, construed as including information from devices monitoring the patient.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the threaded chat of Smith such that the virtual healthcare assistant is configured to output the alert to be included on the 

Regarding claim 16, Smith as modified by Gallopyn further discloses wherein the portion of the communication thread is launchable via a first selection to the dashboard and a full version of the communication thread is launchable via a second selection to the dashboard (Figs. 4 and 12 show that the consultation link provides a threaded chat which may be specific to a disease category and a subcategory. Figs. 4 and 12 also show that section of a medical problem category provides a threaded chat pertaining to the category as shown in figs. 13 and 18, construed as including the subcategory threaded chats and additional threaded chats for other subcategories.).

Regarding claim 17, Smith discloses a computing device comprising a display screen (Paragraphs [0007] and [0045] discuss using a computer to access the system, construed as having a display configured to display screens.), the computing device being configured to display on the screen a communication thread, and additionally being configured to display on the screen a dashboard that can be reached directly from the communication thread , wherein the communication thread displays communication Paragraph [0066] discusses a physician directly entering a collaborative session threaded chat with other physicians, as shown in figs. 20-21 and construed as a communication thread, which shows patient information and which includes a link to a dashboard which shows more information pertaining to the patient. While in the session and prior to selecting the link, the dashboard is construed as in an unlaunched state.).
Smith does not appear to explicitly disclose that the communication thread displays communication between a care provider and a virtual healthcare assistant.
Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing to provide a communication thread that displays communication between a care provider and a virtual healthcare assistant (Gallopyn, figs. 4A-4H and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient.) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the communication thread of Smith to include a virtual assistant, as taught by Gallopyn, in order to assist a medical 

Regarding claim 18, Smith as modified by Gallopyn further discloses wherein the communication thread includes one or more of a first message including a request for electronic medical record data of the patient from the care provider and a second message including the electronic medical record data of the patient from the virtual healthcare assistant, a third message including a request for guidelines related to the patient medical information from the care provider and a fourth message including the guidelines from the virtual healthcare assistant, and communication between multiple care providers (Paragraph [0066] discusses the collaborative session is between two or more physicians. Also see claims 3 and 6 above.).

Regarding claim 19, Smith further discloses wherein the portion of the displayed medical information that is selectable to launch the dashboard includes a link displayed within the displayed medical data (Paragraph [0066] discusses a physician directly entering a collaborative session with other physicians, construed as a communication thread, which shows patient information and which includes a link to a dashboard which shows more information pertaining to the patient.).

Regarding claim 24, Smith discloses a method, comprising:
generating a plurality of patient-specific communication channels, wherein each channel comprises a patient-specific dashboard and a patient-specific communication Paragraph [0066] discusses generating a patient specific-collaboration session associated with a patient and a patient-specific dashboard. This may be done for multiple patients.) ; and 
for a selected communication channel, 
outputting a least a portion of the communication thread of the selected communication channel to a display, the communication thread including communication between a care provider monitoring a patient; and responsive to a user-selection of a link displayed in the communication thread, outputting the dashboard of the selected communication channel to the display (Paragraph [0066] discusses a physician directly entering a collaborative session with other physicians, construed as a communication thread, which shows patient information and which includes a link to a dashboard which shows more information pertaining to the patient. While in the session and prior to selecting the link, the dashboard is construed as in an unlaunched state.).
Smith does not appear to explicitly disclose the communication thread including communication between a care provider monitoring a patient and a virtual healthcare assistant.
Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing to provide a communication thread including communication between a care provider monitoring a patient and a virtual healthcare assistant (Gallopyn, figs. 4A-4H and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient.) to assist a medical professional in performing actions or tasks in the context of the medical Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the communication thread of Smith such that the communication thread including communication between a care provider monitoring a patient and a virtual healthcare assistant, as taught by Gallopyn, in order to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity.

Regarding claim 25, Smith as modified by Gallopyn further discloses storing text- and/or rich media- based messages on the communication thread for the selected communication channel including a message referencing patient-specific medical data (Figs. 13, 18 and 20 show messages between physicians being stored on the communication thread which include patient-specific data.), and wherein the link displayed in the communication channel includes a link displayed within the patient- specific medical data (Paragraph [0066] discusses a physician directly entering a collaborative session with other physicians, construed as a communication thread, which shows patient information and which includes a link to a dashboard which shows more information pertaining to the patient.)..

Regarding claim 26, Smith as modified by Gallopyn further discloses wherein outputting the dashboard to the display includes outputting the dashboard including the Paragraph [0066] discusses that the dashboard includes patient-specific medical data.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2017/0140105) in view of Gallopyn et al. (U.S. Pub. No. 2014/0249831) and Zhong et al. (U.S. Pub. No. 2018/0277246).
Regarding claim 7, Smith as modified by Gallopyn further discloses wherein the alert is selectable to launch a preview of the medical information (Paragraphs [0064] and [0066] discuss that messages in the threaded chat may include attachments which are selectable to be viewed.) but does not appear to explicitly disclose that the preview is of a plot of a parameter of the medical information.
Zhong teaches that it was old and well known in the art of conversational patient monitoring at the time of the filing for a virtual healthcare assistant to provide a plot of a parameter of medical information (Zhong, paragraph [0151] and fig, 14 discuss and show a virtual healthcare assistant providing a predicted alert with a plot of a glucose parameter related to diabetes.) to provide a better understanding of how an individual patient's condition is likely to be affected by various actions, or how different therapies or actions could improve regulation of the patient's condition (Zhong, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of conversational patient monitoring at the time of the filing to modify the threaded chat and alert of Smith as modified by Gallopyn such that the preview is of a plot of a parameter of the medical information. For example, the plot may be available as an attachment corresponding to the textual alert.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2017/0140105) in view of Gallopyn et al. (U.S. Pub. No. 2014/0249831) and Brown et al. (U.S. Pub. No. 2014/0074454).
Regarding claim 20, Smith as modified by Gallopyn does not appear to explicitly disclose wherein the portion of the displayed medical information that is selectable to launch the dashboard includes a link on a displayed text communication from the virtual healthcare assistant.
Brown teaches that it was old and well known in the art of virtual healthcare assistants at the time of the filing to include a link on a displayed text communication from the virtual healthcare assistant (Brown, paragraph [0043] and [0115] discuss that a virtual healthcare assistant’s textual answers in the communication thread between a user and a virtual healthcare assistant includes links to pages that have been determined to be related to the query.).
Therefore, it would have been obvious to one of ordinary skill in the art of virtual healthcare assistants at the time of the filing to modify the displayed medical information that is selectable to launch the dashboard of Smith and Gallopyn to include a link on a displayed text communication from the virtual healthcare assistant, as taught by Brown, in order to provide pages that have been determined to be related to the query. 

Response to Arguments
Applicant's arguments filed January 4, 2021 regarding claims 1-7, 9-10, 12-20 and 24-26 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Regarding the arguments pertaining to claim 1, the rejection has been clarified to show how the limitations are met. Specifically, the first link is mapped to the consultation request link discussed in paragraph [0066] and shown in figs. 12 and 4. Upon selection of the link, the user is directed to a user interface specific to a condition category and subcategory which includes a threaded chat as shown in figs. 20-21.  The entire user interface (i.e. figs. 20-21) having the threaded chat is construed as the communication thread. Paragraph [0066] then discloses that a listing of the patient's other diagnoses (with hotlinks that would take him to a dashboard for all transactions related to that diagnosis in this patient) and a listing of all the physicians involved in this patient's care (also hotlink to dashboard that would include all transactions in which this particular physician or provider has been involved). This suggests that the user can navigate to other dashboards from figs. 20-21, such as the patient dashboard shown in fig. 12, as functionality is needed to return to fig. 12 from other user interfaces. 

Regarding the arguments pertaining to claim 2, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first link may cause display of a particular portion of the communication thread where medical information displayed on the dashboard is discussed on the communication thread) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For claim 2, the communication thread outputted in response to the consultation request link references medical information that is included in the consultation request (i.e. diabetes osteomyelitis complications).

Regarding the arguments pertaining to claim 10, the rejection has been clarified to show how the limitations are met. That is, the “alerts” include the consultation request alert, which include a link to a user interface specific to a condition category and subcategory which includes a threaded chat as shown in figs. 20-21.

Arguments pertaining to claim 12 are addressed in the instant rejection above and by the response to the arguments pertaining to claim 10. 

Arguments pertaining to claim 17 are similar to the arguments pertaining to claims 1 and 10 and the rejection of claim 17 has been clarified to show how the limitations are met. Specifically, paragraph [0066] of Smith is interpreted as directing the user to figs. 20-21 (i.e. threaded chat user interface) upon selection an e-mailed consultation request invitation. As discussed above, Smith suggests that figs. 20-21 have links to direct the user to a patient dashboard, such as the one shown in fig. 12.

Arguments pertaining to claim 20 are similar to the arguments pertaining to claims 17 and are addressed above. To further clarify the rejection by way of example, when engaged in communication with virtual assistant, queries such as “show me John 

Applicant's arguments filed January 4, 2021 regarding claims 21-23 being rejected under 35 U.S.C. §103 have been fully considered and they are persuasive. The rejection of claims 21-23 under 35 U.S.C. §103 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.